
	

115 S3520 IS: Child Care Supply Improvement Act of 2018
U.S. Senate
2018-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3520
		IN THE SENATE OF THE UNITED STATES
		
			September 27, 2018
			Ms. Smith introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To provide grants to States, Indian Tribes, and Tribal organizations for activities to increase the
			 availability of child care options and to support the child care
			 workforce, and for other purposes. 
	
	
		1.Short title
 This Act may be cited as the Child Care Supply Improvement Act of 2018.
		2.Definitions
 In this Act: (1)Allotment percentageThe term allotment percentage, with respect to a State, means the allotment percentage determined for the State in accordance with section 658O(b)(4) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858m(b)(4)).
 (2)ChildThe term child means an individual— (A)who is age 5 or younger; or
 (B)who has not yet entered kindergarten. (3)Child with a disabilityThe term child with a disability means—
 (A)a child with a disability, as defined in section 602 of the Individuals with Disabilities Education Act (20 U.S.C. 1401), except the term child shall be limited to a child as defined in paragraph (2);
 (B)a child who is eligible for early intervention services under part C of the Individuals with Disabilities Education Act (20 U.S.C. 1431 et seq.);
 (C)a child who is eligible for services under section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794); or
 (D)a child with a disability, as the term disability is defined by the State involved. (4)Child care programThe term child care program—
 (A)means any program— (i)that provides child care or education for children, in any setting or through any funding source; and
 (ii)that is licensed to provide such care or education under licensing requirements applicable in the State or is exempt from such requirements; and
 (B)includes— (i)any program operated by a center-based child care provider or a family child care provider;
 (ii)child care provided by relatives, friends, or neighbor caregivers;
 (iii)any preschool program funded by the Federal Government, a State, or a local educational agency; or (iv)a Head Start program, including an Early Head Start program, under the Head Start Act (42 U.S.C. 9831 et seq.).
 (5)Child care providerThe term child care provider means the staff of a child care program. (6)Eligible community development financial institutionThe term eligible community development financial institution means—
 (A)a community development financial institution (as defined in section 103 of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4702)) that has been certified by the Community Development Financial Institutions Fund under section 1805.201 of title 12, Code of Federal Regulations, or any successor regulation; or
 (B)an organization that— (i)is described in section 501(c)(3) of the Internal Revenue Code of 1986;
 (ii)is exempt from taxation under section 501(a) of such Code; and (iii)has demonstrated experience in—
 (I)providing technical or financial assistance for the acquisition, construction, renovation, or improvement of child care facilities;
 (II)providing technical, financial, or managerial assistance to child care providers; and (III)securing private sources of capital financing for child care or other low-income community development.
 (7)Family child care providerThe term family child care provider has the meaning given the term in section 658P of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858n).
 (8)Indian Tribe; Tribal organizationThe terms Indian Tribe and Tribal organization have the meanings given the terms Indian tribe and tribal organization in section 658P of the Child Care and Development Block Grant Act of 1990. (9)Interrater reliabilityThe term interrater reliability has the meaning given the term in section 637 of the Head Start Act (42 U.S.C. 9832).
 (10)Local or regional entityThe term local or regional entity means— (A)an agency administering a Head Start program, including an Early Head Start program, under the Head Start Act;
 (B)a State or local agency responsible for administering a child care program, including a local agency responsible for administering a child care program that is a home visiting program for children;
 (C)a local early childhood advisory council or coalition; (D)a local or regional child care resource and referral organization described in section 658E(c)(3)(B)(iii) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858c(c)(3)(B)(iii));
 (E)an eligible community development financial institution; (F)a nonprofit organization, professional association, or community-based organization with expertise in child care; or
 (G)a consortium of entities described in any of subparagraphs (A) through (F). (11)School lunch factorThe term school lunch factor has the meaning given the term in section 658O(b)(3) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858m(b)(3)).
 (12)SecretaryThe term Secretary means the Secretary of Health and Human Services. (13)StateThe term State has the meaning given the term in section 658P of the Child Care and Development Block Grant Act of 1990.
 (14)Young child factorThe term young child factor has the meaning given the term in section 658O(b)(4) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858m(b)(4)).
			3.Child care supply improvement program
 (a)EstablishmentThe Secretary shall establish a program to award to States, Indian Tribes, and Tribal organizations—
 (1)grants for child care facilities in accordance with section 4; and (2)grants for the purpose of carrying out the activities described in section 5.
 (b)Application processA State, Indian Tribe, or Tribal organization seeking a grant under this Act shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require.
			(c)Grant amounts
 (1)In generalEach State, Indian Tribe, or Tribal organization that submits an application meeting the requirements of the Secretary under subsection (b) shall be entitled to a grant in an amount that is determined in accordance with the reservations and allotments under this subsection.
				(2)Amounts reserved
 (A)Territories and possessionsThe Secretary shall reserve not to exceed one-half of 1 percent of the amount appropriated under section 8 in each fiscal year for payments to Guam, American Samoa, the Virgin Islands of the United States, and the Commonwealth of the Northern Mariana Islands to be allotted in accordance with their respective needs.
 (B)Indian TribesThe Secretary shall reserve not less than 4 percent of the amount appropriated under section 8 in each fiscal year for grants to Indian Tribes and Tribal organizations that submit an application meeting the requirements of the Secretary under subsection (b).
 (3)State allotmentsFrom the amount appropriated under section 8 for each fiscal year that is remaining after the reservations under paragraph (2), the Secretary shall allot to each State an amount equal to the sum of—
 (A)an amount that bears the same ratio to 50 percent of such remainder as the product of the young child factor of the State and the allotment percentage of the State bears to the sum of the corresponding products for all States; and
 (B)an amount that bears the same ratio to 50 percent of such remainder as the product of the school lunch factor of the State and the allotment percentage of the State bears to the sum of the corresponding products for all States.
					4.Grants for child care facilities
 (a)In generalA grant awarded under section 3(a)(1) shall be used to award a subgrant to an eligible community development financial institution, which may partner with other local or regional entities, for the purpose of—
 (1)providing technical or financial assistance for the acquisition, construction, or improvements of child care facilities;
 (2)providing technical, financial, or managerial assistance to child care programs; (3)subject to subsection (b), renovating child care facilities to comply with State or local health and safety requirements;
 (4)establishing low-cost— (A)loan programs for child care programs; or
 (B)loan forgiveness programs for child care programs in accordance with subsection (c); or
 (5)developing and piloting local, voluntary best practices related to community zoning standards to support the provision and expansion of child care services.
 (b)Residential renovationsA renovation to a private residence in which a family child care provider provides child care services may be supported through a grant under section 3(a)(1), only if necessary to comply with State or local health and safety requirements. Such a renovation may include—
 (1)indoor or outdoor modifications, including such modifications to support accessibility for children with disabilities; or
 (2)lead remediation and abatement activities. (c)Loan forgiveness programsA loan forgiveness program supported under subsection (a)(4)(B)—
 (1)shall provide loan forgiveness for child care programs over a period of time;
 (2)shall prioritize loan forgiveness for child care programs that are or become licensed, regulated, or registered under State law and become nationally accredited or rated under a tiered quality rating system described in section 658G(b)(3) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858e(b)(3)); and
 (3)may prioritize child care programs— (A)providing high-quality care for infants and toddlers during non-traditional hours;
 (B)providing inclusive care for children with disabilities;
 (C)serving children in a geographic area for which there is a shortage of child care; or
 (D)that otherwise meet the needs identified in the community needs assessment conducted by the State, Indian Tribe, or Tribal organization under section 6.
					5.Grants for quality services, compliance requirements, business support, and administrative
			 improvement activities
 (a)SubgrantsA State, Indian Tribe, or Tribal organization awarded a grant under section 3(a)(2) may make subgrants to, or partner with, local or regional entities to carry out any activity supported by the grant in accordance with this section.
 (b)ActivitiesA grant awarded under section 3(a)(2) shall be used for any of the following activities:
 (1)Activities to provide— (A)pathways for child care programs operating legally without a child care license to obtain such license;
 (B)pre-licensing orientation for individuals seeking a child care license; (C)technical assistance throughout the child care licensing process; or
 (D)pathways to accreditation of child care programs and quality improvement for such programs, including entry into or improvement on a tiered quality rating system described in section 658G(b)(3) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858e(b)(3)).
 (2)Activities, in accordance with subsection (c), to provide ongoing, job-embedded professional development for child care programs, including structured training, coaching, mentoring, professional development visits, and peer support activities, or professional opportunities, to reduce isolation of child care providers, including through cohort-based models.
 (3)Activities to provide business start-up support for child care programs as described in subsection (d).
 (4)Activities to improve the administration of child care programs, by States, Indian Tribes, or Tribal organizations, which shall include activities as described in subsection (e).
				(c)Professional development activities
 (1)AccessibilityThe professional development activities described in subsection (b)(2) shall— (A)be appropriate, relevant, accessible and affordable for family child care providers in home-based settings; and
 (B)be culturally responsive and linguistically appropriate for the applicable community. (2)ActivitiesSuch professional development activities may include—
 (A)assistance for child care providers in obtaining qualified, temporary substitute child care or reimbursing such child care providers for obtaining such child care;
 (B)the creation, expansion, or replication of staffed family child care networks; (C)the creation, expansion, or replication of infant-toddler specialist networks; and
 (D)cross-sector training and partnership opportunities for teachers and staff of—
 (i)Head Start programs, including Early Head Start programs, under the Head Start Act; (ii)early intervention programs;
 (iii)infant and early childhood mental health programs; (iv)home visiting child care programs;
 (v)State-funded pre-kindergarten and preschool programs that receive funds under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.); or
 (vi)any other child care program. (d)Business start-Up activitiesThe business-start up activities described in subsection (b)(3)—
 (1)shall— (A)promote sound, sustainable business practices, including business planning practices, to child care programs, including through orientations for child care programs and related programs, such as the child and adult care food program established under section 17 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766);
 (B)provide financial aid or technical assistance to assist child care providers in complying with licensing requirements, or health and safety requirements;
 (C)provide technical assistance or financial assistance for costs associated with beginning a business, including costs for equipment or supplies, including diapers and diapering supplies; and
 (D)develop shared service models for child care programs with respect to business activities including accounting, marketing, communications, health insurance, and legal support activities; and
 (2)may include activities to promote innovative solutions or support the development of innovative models or arrangements for child care providers, such as co-located child care programs or employer-sponsored child care programs, which may be identified through the community needs assessment conducted by the State, Indian Tribe, or Tribal organization under section 6.
				(e)Improving administration
 (1)In generalThe activities described in subsection (b)(4) shall include activities to— (A)improve data collection with respect to child care services, including the collection of information by States under section 658K of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858j);
 (B)improve coordination between States and Indian Tribes or Tribal organizations receiving assistance under such Act, the Head Start Act, or this Act;
 (C)improve coordination between States and local governments with respect to licensing and other regulatory requirements for child care providers, and, if applicable, the State’s tiered quality rating system described in section 658G(b)(3) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858e(b)(3));
 (D)increase interrater reliability in licensing inspections or other evaluations of child care programs by training licensing inspectors of child care providers and providing such inspectors with additional professional development;
 (E)identify and eliminate barriers to child care licensure, such as through reducing fees for background checks, translating licensing regulations into languages other than English, collaborating with housing authorities or local governments, or addressing other barriers that may be identified through the community needs assessment conducted under section 6; or
 (F)improve the functionality of activities related to State and local regulatory requirements, including requirements with respect to licensing and licensing inspections, in accordance with paragraph (2).
 (2)Functionality activitiesThe activities described in paragraph (1)(F) may include developing modern technology in accordance with paragraph (3) to assist and improve with—
 (A)outreach, including communication to child care providers of— (i)licensing and other regulatory requirements described in subparagraph (K) of section 658E(c)(2) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858c(c)(2)); and
 (ii)health and safety requirements described in subparagraph (I) of such section; (B)enforcement of the requirements described in clauses (i) and (ii) of subparagraph (A);
 (C)assistance to child care providers in complying with such requirements; or (D)efforts to streamline State and local paperwork requirements for child care providers without diminishing any health and safety requirements applicable to such providers.
 (3)Modern technologyAny modern technology developed under paragraph (2) shall— (A)focus on the needs of child care providers subject to the requirements described in clauses (i) and (ii) of paragraph (2)(A); and
 (B)take into consideration, to the extent possible, best practices related to technology development practices, including user-centered design, as detailed in applicable Federal guidelines, such as the Digital Services Playbook.
					6.Community needs assessment
 (a)In generalEach State, Indian Tribe, or Tribal organization receiving a grant under this Act shall, prior to undertaking any activity supported by such a grant, conduct an assessment of the needs of the State, Indian Tribe, or Tribal organization with respect to issues including—
 (1)the overall supply of child care programs, including the supply of high-quality child care programs;
 (2)geographic shortages and diversity of child care providers; (3)child care offered during nontraditional hours;
 (4)cultural and linguistic needs of children, parents, and child care providers; and (5)relevant trends in child care supply and demand.
 (b)ConsultationIn preparing the needs assessment required under subsection (a), the State, Indian Tribe, or Tribal organization shall consult with parents, child care stakeholder groups, relevant local governments, interested businesses and employers, related professional associations, and community-based organizations.
 (c)ResultsA State, Indian Tribe, or Tribal organization receiving a grant under this Act shall— (1)use the results of the needs assessment required under subsection (a) to determine how to use the funds awarded through such grant to address the needs of children, parents, and child care providers; and
 (2)to the greatest extent possible, use the funds awarded through such grant in proportion to the needs determined through such assessment to increase the supply of high-quality child care, which may include a focus on a particular issue described in any of paragraphs (1) through (5) of subsection (a).
				7.Administrative requirements
 (a)Supplement and not supplantFunds made available through a grant or subgrant under this Act shall supplement, and not supplant, other Federal, State, or local funds that are available for child care programs or other family engagement programs.
 (b)Maintenance of effortA State, Indian Tribe, or Tribal organization that receives funds through a grant under this Act for a fiscal year shall maintain the fiscal effort provided by the State, Indian Tribe, or Tribal organization for the activities supported by such funds at a level equal to or greater than the level of such fiscal effort for the preceding fiscal year.
 (c)Voluntary participationA State, Indian Tribe, or Tribal organization that receives a grant under this Act shall ensure that family participation in any program supported by such grant shall be voluntary and not preclude the family from participating in any other Federal, State, or local program.
 8.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act. 